Citation Nr: 1401445	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-37 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 

During the hearing, the Veteran asserted that the RO committed clear and unmistakable errors (CUE) in a November 2006 rating decision, which granted service connection for neurological impairments caused by a gunshot wound (GSW) to the head, and an October 2007 rating decision, which granted service connection for loss of use of the left hand due to a GSW, dystonia, and left side hemiparesis (claimed as brain trauma).  He contends that the RO should have given a single rating for TBI, instead of separate ratings for its individual manifestations.  The Veteran also claims that the RO ignored his 1968 claim for a head injury, and that he should receive service connection for a TBI from 1968.  The Board cannot take original jurisdiction of these CUE claims.  They are referred to the RO for appropriate action.


FINDING OF FACT

The evidence is in relative equipoise as to whether a TBI is related to service.


CONCLUSION OF LAW

The criteria for service connection for a TBI have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a TBI, which he believes was caused by a GSW during active service.  He reports tremors, fainting spells, headaches, memory loss, weakness in the upper and lower extremities, and neurological impairments.

The medical evidence with respect to the association between the Veteran's TBI is, at worst, in equipoise.  

Service connection for a TBI is warranted.

With that said, symptoms of a TBI are already contemplated by the following disability ratings: 

A brain injury and weakness in the upper extremities are already contemplated by a 60 percent rating for loss of use of the left hand and hemiplegia, dystonia, and brain injury associated with right zygoma GSW (DC 5125).

Tremors, fainting spells, headaches, and neurological impairments, to include fecal incontinence, are already contemplated by a 30 percent rating for 7th 11th, and 12th cranial nerve damage and headaches (DC 8207-8212).

Weakness of the left lower extremity is already contemplated by a 10 percent rating for left leg weakness status post brain injury (DC 8520).

Memory loss is already contemplated by a 100 percent rating for posttraumatic stress disorder related to a GSW (DC 9411).

The Veteran also receives special monthly compensation for these disabilities.

The rating schedule may not be employed as a vehicle for compensating the Veteran twice or more for the same symptomalogy since such a result would overcompensate him for the actual impairment of earning capacity and would constitute pyramiding.   38 U.S.C.A. § 1155; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).


ORDER

Service connection for a traumatic brain injury is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


